
	

113 HR 5557 IH: Streamlining Verification for Americans Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5557
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mrs. Black introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To reform the verification and reporting processes for the health care premium and cost-sharing
			 subsidies.
	
	
		1.Short titleThis Act may be cited as the Streamlining Verification for Americans Act.
		2.FindingsCongress finds the following:
			(1)Employer reporting requirements under the Patient Protection and Affordable Care Act (Public Law
			 111–148) should strike the appropriate balance between sufficient
			 reporting to enforce the law and protecting the privacy of individuals.
			(2)Protection of the privacy of the primary insured individual and each other individual covered under
			 the policy, which should include minimizing the transmittal of social
			 security numbers, should be a priority when implementing reporting
			 requirements.
			3.Improving the accuracy of exchange determinations of eligibility for premium assistance tax credits
			(a)In generalIf an employer provides prospective reporting for any calendar year under subsection (b), such
			 employer shall be treated as making the return described in section
			 6056(b) of the Internal Revenue Code of 1986 for such year if such return
			 contains, consistent with the requirements of subsection (c)(2), only
			 information with respect to employees with respect to whom the employer
			 has received a notification under section 1411(e)(4)(B)(iii) of the
			 Patient Protection and Affordable Care Act (42 U.S.C.
			 18081(e)(4)(B)(iii)). If the preceding sentence applies to any employer
			 for any calendar year, such employer shall be treated as furnishing the
			 statements required under section 6056(c) of such Code, if the employer
			 furnishes such statements to such employees with respect to the
			 information included in the return made under the preceding sentence.
			(b)Prospective reportingNot later than 60 days after the date of the enactment of this Act, the Secretary of the Treasury,
			 in consultation with the Secretary of Health and Human Services, the
			 Secretary of Labor, and the Administrator of the Small Business
			 Administration, shall implement a reporting system under which an employer
			 may elect to provide the following information with respect to a calendar
			 year before the beginning of such year:
				(1)The name, date, and employer identification number of the employer.
				(2)A certification as to whether the employer offers to its full-time employees the opportunity to
			 enroll in minimum essential coverage under an eligible employer-sponsored
			 plan (as defined in section 5000A(f)(2) of the Internal Revenue Code of
			 1986) and whether the employer offers the spouses of such full-time
			 employees the opportunity to enroll in such coverage.
				(3)The months during the year for which coverage is generally available to full-time employees.
				(4)A certification as to whether the coverage described in paragraph (2) satisfies the requirements to
			 qualify for one of the affordability safe harbors promulgated by the
			 Secretary of the Treasury for purposes of section 4980H of the Internal
			 Revenue Code of 1986.
				(5)A certification as to whether an employee’s effective date of coverage is generally affected by a
			 waiting period.
				(c)RequirementsThe reporting system established under subsection (b) shall provide for—
				(1)the processes necessary to ensure that Exchanges can access the information described in subsection
			 (b) to assist in verifying eligibility determinations for advance payment
			 of the premium tax credits under section 36B of the Internal Revenue Code
			 of 1986 and the cost-sharing subsidies under section 1402 of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 18071); and
				(2)guidance on how employers who voluntarily report in advance under this section could satisfy the
			 report and statement requirements under subsections (b) and (c) of section
			 6056 of the Internal Revenue Code of 1986 by reporting only with respect
			 to employees with respect to whom the employer has received a notification
			 under section 1411(e)(4)(B)(iii) of the Patient Protection and Affordable
			 Care Act (42 U.S.C. 18081(e)(4)(B)(iii)).
				4.Use of current year information in determining subsidy eligibility of applicants 
			(a)In generalSection 1412(b)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 18082(b)(2)) is
			 amended to read as follows:
				
					(2)Changes in circumstancesThe Secretary shall provide procedures for making advance determinations on the basis of
			 information other than that described in paragraph (1)(B) upon the request
			 of the individual. Such procedures shall include allowing an individual to
			 have eligibility determined on the basis of household income for a later
			 period or on the basis of the individual’s estimate of such income for the
			 taxable year..
			(b)Conforming amendmentSection 1411(b)(3)(B) of the Patient Protection and Affordable Care Act (42 U.S.C. 18081(b)(3)(B))
			 is amended to read as follows:
				
					(B)Changes in circumstanceIn the case of an individual with respect to whom section 1412(b)(2) applies, the information
			 described in such section..
			5.Evaluating the development and utilization of systems for exchanges to notify employers of
			 potential excise tax liability under the employer mandateNot later than 90 days after the date of the enactment of this Act, the Comptroller General of the
			 United States shall conduct a study evaluating, with respect to the period
			 beginning on October 1, 2013, and ending on the date of the enactment of
			 this Act—
			(1)the notification of employers by Exchanges established under title I of the Patient Protection and
			 Affordable Care Act that a full-time employee has been determined eligible
			 for an advanced premium assistance tax credit, as required by subsection
			 (e)(4)(B)(iii) of section 1411 of such Act (42 U.S.C. 18081); and
			(2)the extent to which the Secretary of Health and Human Services has established a separate appeals
			 process for employers who have been notified that an employee has been
			 determined eligible for an advanced premium assistance tax credit to
			 challenge that eligibility determination, as required by subsection (f)(2)
			 of such section.
			6.Protecting dependent privacy
			(a)In generalParagraph (1) of section 6055(b) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following flush sentence:
				
					For purposes of subparagraph (B)(i), in the case of an individual other than the primary insured,
			 if the person required to make the return does not collect or maintain
			 information on the TINs of such individuals (other than for purposes of
			 this section), the individual’s name and date of birth may be substituted
			 for the individual’s name and TIN..
			(b)Effective dateThe amendment made by this section shall apply to returns the due date for which is after December
			 31, 2013.
			7.Electronic statements
			(a)Statements from employersSubsection (c) of section 6056 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(3)Electronic deliveryThe statement required to be furnished to any employee under paragraph (1) may be furnished to such
			 employee electronically if such employee has consented to receive such
			 statement electronically. For purposes of the preceding sentence, if an
			 employee has consented, before the date of the enactment of this
			 paragraph, to electronically receive, from the person furnishing such
			 statement, other documents used in filing the employee’s return of tax,
			 such employee shall be treated as having consented to receive such
			 statement electronically unless such employee requests that such consent
			 not apply to such statement..
			(b)Statements from insurance providersSubsection (c) of section 6055 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(3)Electronic deliveryThe statement required to be furnished to any individual under paragraph (1) may be furnished to
			 such individual electronically if such individual has consented to receive
			 such statement electronically. For purposes of the preceding sentence, if
			 an individual has consented, before the date of the enactment of this
			 paragraph, to electronically receive, from the person furnishing such
			 statement, other documents containing private health information, such
			 individual shall be treated as having consented to receive such statement
			 electronically unless such individual requests that such consent not apply
			 to such statement..
			(c)Effective dateThe amendments made by this section shall apply to statements the due date for which is after
			 December 31, 2013.
			8.Delaying provision of ACA premium and cost-sharing subsidies until eligibility verification process
			 for such subsidies is complete
			(a)In generalNotwithstanding any other provision of law, no premium tax credit under section 36B of the Internal
			 Revenue Code of 1986 or reduced cost-sharing under section 1402 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 18071) shall be
			 allowed with respect to any individual for any coverage month which begins
			 after December 31, 2014, and before the date on which the process to
			 verify, in accordance with section 1411 of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18081), the estimated household income and
			 coverage requirements of such individual for purposes of determining
			 eligibility for, and the accurate amount of, such credit or reduction,
			 respectively, has been completed. For purposes of the previous sentence,
			 the verification process described in such sentence with respect to an
			 individual shall not be treated as complete unless a manual or electronic
			 review has been completed of applicable information required to be
			 submitted by such individual under section 1411(b) of such Act (42 U.S.C.
			 18081(b)) and any inconsistency of such information with records of the
			 Secretary of the Treasury, the Secretary of Homeland Security, or the
			 Commissioner of Social Security has been resolved.
			(b)Treatment of individual mandateNotwithstanding any other provision of law, no penalty shall be imposed under section 5000A of the
			 Internal Revenue Code of 1986 with respect to an individual for any month—
				(1)with respect to which such individual would (but for subsection (a)) be allowed a premium tax
			 credit under section 36B of the Internal Revenue Code of 1986; and
				(2)which begins after December 31, 2014, and before the date on which the verification process
			 described in subsection (a) has been completed, in accordance with such
			 subsection, with respect to the eligibility of such individual for such
			 credit.
				
